Citation Nr: 1716932	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's income is excessive for the award of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	K.W.B., Agent


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran was scheduled for a March 2013 Travel Board hearing.  He failed to report for the hearing without explanation or request to reschedule.  The hearing request is, therefore, considered withdrawn.  See 38 C F R § 20 704 (2016).

In a June 2008 VA Form 21-22a, the Veteran appointed his ex-wife
as his representative, apparently in accordance with 38 C F R § 14.630.  (There is
no indication that his ex-wife is an accredited agent with VA.)

The appeal was remanded in April 2013 for additional development.  Unfortunately, in order to ensure due process, an additional remand is required in this case.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in April 2013 for additional development, which included a request for additional evidence with regard to the Veteran's annual household income and medical expenses.  Additionally, based on the receipt of a June 2009 statement from the Veteran's representative identifying $200.00 a month in health care expenses which was not considered in a prior statement of the case, the AOJ was also asked to readjudicate the claim and issue a supplemental statement of the case addressing the Veteran's countable income.  

While the AOJ requested income and medical expense information from the Veteran in April 2016 correspondence, a supplemental statement of the case, readjudicating the appeal in light of health care expenses identified by the Veteran's representative in June 2009 has not been furnished.  See Stegall v. West, 11 Vet. App. at 270.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate the appeal with consideration of medical expenses in the amount of $200.00 a month identified by the Veteran's representative in June 2009 correspondence and, if the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case addressing the issue of whether the Veteran's income is excessive for the award of nonservice-connected pension benefits.  The Veteran and his representative should be given a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




